Title: From Alexander Hamilton to John J. U. Rivardi, 5 June 1800
From: Hamilton, Alexander
To: Rivardi, John J. U.

N Y June 5 1800
Sir 
Your letter of the 8th of May has been received. I am pleased with the care you have taken in the affair with the Indians. This part of your letter, as also that respecting a road, has been communicated to the Department of War that they may give further directions as shall seem to them proper.
I shall act on the Proceedings of the Court of Inquiry before I leave the Service.
As to your being continued at Niagara, that is a matter which appertains to the Officer commanding the western army. I can say nothing in the case. I have written to the S of War respecting compensation to the British surgeons, and hope soon to be able to say something definitive to you on the subject.
Major Rivardi

